Affirm and Opinion Filed December 4, 2019




                                                                     In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-18-01363-CR

                                            THE STATE OF TEXAS, Appellant
                                                        V.
                                               ELYSE RIVERA, Appellee

                                 On Appeal from the 422nd Judicial District Court
                                            Kaufman County, Texas
                                     Trial Court Cause No. 18-30062-422-F

                                            MEMORANDUM OPINION
                                   Before Justices Pedersen, III, Reichek, and Carlyle
                                            Opinion by Justice Pedersen, III
           The State appeals from the trial court’s order granting appellee Elyse Rivera’s motion to

suppress (a) contraband seized from her vehicle following a traffic stop and (b) her statements to

police following that seizure. Methamphetamine was located in the vehicle by a police dog brought

to the scene. The State contends the trial court abused its discretion by ruling that the dog’s

presence inside appellee’s vehicle exceeded the scope of a lawful search.1 We affirm.

                                                          Background

           Kaufman County police officer Nicole Firebaugh pulled appellee over because of an unlit

tail light and brake light. Appellee’s proof of insurance had expired, but Officer Firebaugh allowed

her to contact her insurance agent by phone. While appellee was attempting to establish insurance



     1
        The State urges four other issues “in an abundance of caution and to preserve error for review.” Our resolution of the State’s first issue is
dispositive and does not depend on resolution of any of those remaining issues. Accordingly, we need not address them.
coverage, Officer Firebaugh requested a canine unit; the handler and dog arrived approximately

ten minutes later.

           A video that included the dog’s open-air sniff was admitted as evidence at the hearing on

the motion to suppress. The handler walked the dog around the car, but the camera’s view was

partially blocked. Ultimately, the video shows the dog inside the car. Based on the dog’s signaling,

police ultimately located methamphetamine in a syringe and in a baggie found in a pair of jeans in

the back seat. Appellee and her passenger were arrested.2

           Appellee’s motion to suppress argued that: Officer Firebaugh lacked a legal basis for the

traffic stop; the stop exceeded the time needed to handle the matter for which the stop was made;

and allowing the dog’s entry into the vehicle deviated from an otherwise permissible open-air sniff

and constituted an illegal search. Following the hearing, the trial court ruled in a letter to the parties

that “the [dog’s] search inside the vehicle exceeded the scope of a lawful search.” The judge signed

an order granting the motion to suppress, and the State appeals.

                                                 The Motion to Suppress

           We review a trial court’s ruling on a motion to suppress evidence for abuse of discretion,

using a bifurcated standard. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). We

give almost total deference to the trial court’s determination of historical facts, and we review its

application of the law of search and seizure to the facts de novo. Id. We will sustain the trial court’s

ruling if it is reasonably supported by the record and is correct on any theory of law applicable to

the case. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006).

           The State contends that the trial court abused its discretion by implicitly finding that the

dog did not alert on appellee’s vehicle before entering the front seat because that finding “is




      2
        The passenger, Joshua Patrick Smith, also moved to suppress the results of the police search. The State has appealed the trial court’s granting
of his motion as well.

                                                                        –2–
contrary to indisputable visual evidence and ignores the collective knowledge doctrine.” The State

relies here on the well established rule that “a positive alert on a vehicle by a trained drug-detection

dog, standing alone, may provide officers with probable cause to search the vehicle without a

warrant.” Branch v. State, 335 S.W.3d 893, 901 (Tex. App.—Austin 2011, pet. ref’d). Because the

trial court ruled that the dog’s presence inside the car represented an unlawful search, the State

infers that the trial court did not believe the dog alerted on appellee’s vehicle before it was

permitted to enter the car.

       The State argues first that “indisputable video evidence” establishes that the dog did alert

on appellee’s car. Our review of the video confirms the State’s assertion that the dog stood on its

back legs and stuck its face in the partially open rear window of the vehicle. But the State presented

no evidence of how this dog was trained to alert to the presence of contraband. Cases suggest that

dogs alert to the presence of contraband in different ways. See, e.g., Jones v. State, 511 S.W.3d
202, 205 (Tex. App.—Corpus Christi 2015, no pet.) (dog alerted by biting, scratching, and

attempting to jump); Anderson v. State, No. 05-13-01355-CR, 2015 WL 1255969, at *2 (Tex.

App.—Dallas Mar. 17, 2015, no pet.) (dog alerted by biting, barking, or scratching at the source

of the odor); $8,300.00 in U.S. Currency v. State, No. 05-11-00901-CV, 2012 WL 5359229, at *2

(Tex. App.—Dallas Nov. 1, 2012, no pet.) (dog alerted by scratching on cabinet where money was

hidden); Porter v. State, No. 14-01-00687-CR, 2002 WL 1488983, at *3 (Tex. App.—Houston

[14th Dist.] July 11, 2002, pet. ref’d) (dog alerted by very aggressive scratching and barking). The

video in this case cannot be indisputable proof of an alert without evidence of the manner in which

this dog alerted to contraband.

       The State not only failed to offer evidence concerning how the dog alerted, it also failed to

offer any evidence concerning the dog’s training or reliability. Officer Firebaugh was the State’s

only witness at the hearing on the motion to suppress. She candidly admitted that she was not a

                                                  –3–
canine handler and had no particular training in that area. She testified that she could not tell when

the dog alerted; she relied on the handler’s representation that the dog had done so. But the handler

did not testify, and the State did not offer any records of the dog’s training or certification. The

United States Supreme Court has instructed that when the State relies on a drug dog’s alert for

probable cause to search, it must offer some evidence, preferably from “controlled settings,” that

the dog performs reliably in detecting drugs. Florida v. Harris, 568 U.S. 237, 248 (2013). The

State offered no evidence that could establish that the dog alert, if it occurred, was sufficiently

reliable to support probable cause to search the vehicle.

       The State argues that we can employ the “common knowledge” of Officer Firebaugh and

the handler to find probable cause. It relies on State v. Martinez, in which the Court of Criminal

Appeals stated that “when several officers are cooperating, their cumulative information may be

considered in assessing reasonable suspicion or probable cause.” 569 S.W.3d 621, 626 (Tex. Crim.

App. 2019). In Martinez, the defendant was arrested for public intoxication in the presence of three

police officers. Two of the officers testified at the hearing on his motion to suppress; the third

officer, who had actually arrested the defendant, did not. Id. at 624. The defendant challenged his

warrantless arrest, and the State relied upon the exception for offenses committed in the presence

of the police. Id. (citing TEX. CODE CRIM. PROC. ANN. art. 14.01(b) (“A peace officer may arrest

an offender without a warrant for any offense committed in his presence or within his view.”)).

The State argued that “the sum total of the knowledge of all three officers would add up to probable

cause,” and the arrest should be upheld. Id. at 626. The court concluded that the testimony of the

two officers present at the scene “clearly established” probable cause, and because the arresting

officer was cooperating with them, the exception to the warrant requirement was satisfied. Id. at

630.




                                                 –4–
           Here Officer Firebaugh could not provide probable cause based upon her personal

knowledge as the two officers could in Martinez. She testified that she did not know when the dog

alerted. Indeed, she stated that she could not offer any opinion or testimony as to how drug dogs

are trained, what they are specifically looking for, or how they alert. And to the extent that the

State relies on what the handler told Officer Firebaugh, the only specific statement in the record—

“That’s the first time he’s [unintelligible] jumped through the window before”—fails to provide

any information concerning the dog’s training or reliability.3 We conclude the witness lacked any

relevant “common knowledge” that could substitute for testimony from the dog’s handler.

           Finally, the common knowledge doctrine does not eradicate the requirement that a

defendant have an opportunity to challenge a search. Harris, 568 U.S. at 247 (defendant must have

opportunity to challenge evidence of dog’s reliability). The only witness who was available for

cross-examination in this case testified that she did not know anything about the dog’s training.

           We are required to find probable cause for a search, even for an arrest based on a trained

canine’s alert. Walsh v. State, 743 S.W.2d 687, 689 (Tex. App.—Houston [1st Dist.] 1987, no

pet.). Officer Firebaugh testified that she did not have probable cause to search the vehicle before

she called for the canine team. In the absence of any testimony concerning the dog’s training,

reliability, and method of alerting, the canine search could not provide probable cause to search

appellee’s vehicle. Accordingly, we conclude that the search was unlawful.

           The trial court did not abuse its discretion in granting appellee’s motion to suppress. We

overrule the State’s first issue.

                                                                Conclusion

           We affirm the trial court’s order granting appellee’s motion to suppress.



     3
       The statement could suggest that the dog’s looking through the partially open back window was an alert. It could also mean that the dog
jumped into the car through an open front window, which was out of the camera’s view. In either case, the handler reports that the dog acted in an
unusual manner, which is contrary to any premise of reliability.

                                                                      –5–
                       /Bill Pedersen, III//
                       BILL PEDERSEN, III
                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47


181363f.u05




                     –6–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THE STATE OF TEXAS, Appellant                     On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas
 No. 05-18-01363-CR        V.                      Trial Court Cause No. 18-30062-422-F.
                                                   Opinion delivered by Justice Pedersen, III.
 ELYSE RIVERA, Appellee                            Justices Reichek and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 4th day of December, 2019.




                                             –7–